— Determination of the respondent Police Commissioner dated March 19, 1990, which found petitioner guilty of certain charges and specifications, and terminated petitioner’s employment, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Edwards, J.], entered on or about September 14, 1990), is dismissed, without costs.
Petitioner, a New York City police officer, was found guilty of various charges and specifications arising out of his conduct in responding to an assault near Woodhull Hospital in Brooklyn. The victim of the assault died approximately one week later. The testimony showed, among other things, that petitioner failed to question witnesses at the scene or otherwise investigate the incident, and that he failed to secure the bat, which was the weapon used in the assault, resulting in the loss of evidence. Petitioner not only failed to investigate the matter, but he falsely gave the impression to his superiors that officers from another precinct had taken over the investigation. Furthermore, the penalty is fully justified by petitioner’s extensive disciplinary record. As the respondents’ determination is supported by substantial evidence, the determination may not be disturbed by this Court. (Matter of Collins v Codd, 38 NY2d 269.) Concur — Carro, J. P., Rosenberger, Kupferman, Ross and Rubin, JJ.